Proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Town of Kent dated August 11, 1988, which, after a hearing, inter alia, granted the intervenor-respondent’s application for site plan approval for the construction of condominiums.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioners, adjacent landowners, seek to annul a resolution of the Planning Board of the Town of Kent which granted site plan approval to the owners of the subject property to construct condominiums to be known as the "Quail Ridge Town Houses”. The gravamen of their challenge is that the Planning Board failed to comply with certain requirements of the State Environmental Quality Review Act (hereinafter SEQRA; ECL art 8) and its implementing provisions (6 NYCRR part 617) in rendering its determination of environmental non-significance. However, we find that the petitioners’ SEQRA challenge is rendered academic by a subsequent negative declaration issued by the New York State Department of Environmental Conservation, as lead agency, after conducting a coordinated SEQRA review of the proposed project.
*875We agree with the petitioners that their claims alleging violations of various sections of the Town Law and the Town Code were not untimely. Although the claims were asserted in an amended petition served after the expiration of the applicable 30-day Statute of Limitations period of Town Law § 274-a, we find that they related back to the original petition which was timely served (see, CPLR 203 [e]). Nonetheless, we find no such violations.
We have examined the petitioners’ remaining contentions and find them to be without merit. Brown, J. P., Sullivan, Eiber and O’Brien, JJ., concur.